Citation Nr: 0525178	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-10 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
compensation or pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The appellant served with the Polish Home Army from March 
1940 to January 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 determination of the VA 
Regional Office (RO) in New York City, New York.

On his January 2004 VA Form 9, substantive appeal, the 
appellant indicated he desired to testify before a Veterans 
Law Judge at the RO.  Such a hearing was scheduled in April 
2005.  However, the appellant indicated in a May 2005 written 
statement that he wished to cancel his hearing.  Therefore, 
the Board finds that all due process has been met with 
respect to the appellant's hearing request.


FINDING OF FACT

The appellant, who was a member of the Polish Home Army, has 
neither asserted, nor produced competent evidence to show, 
that he had active military service with the United States 
Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA compensation or 
pension benefits, based upon qualifying service by the 
appellant, have not been met.  38 U.S.C.A. §§ 101(2), 
109(c)(1) (West 2002); 38 C.F.R. §§ 3.1(d), 3.6, 3.203 
(2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, when the interpretation of a statute is 
dispositive of the issue on appeal, neither the duty-to-
assist nor the duty-to-notify provisions of the VCAA are 
implicated.  The Court has also recognized that enactment of 
the VCAA does not affect matters before it on appeal from the 
Board when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

In any event, the Board finds that the duties to notify and 
to assist the claimant were met in this case.  The appellant 
has been informed on multiple occasions by the RO, including 
by decision letter and statement of the case (SOC), of the 
types of evidence which are necessary to establish 
eligibility for VA compensation and/or pension benefits under 
his claim.  This evidence was duly considered by the RO when 
it issued the August 2003 decision letter and the December 
2003 SOC.

Therefore, the Board finds that, to whatever the VCAA might 
be applicable herein, no useful purpose would be served by 
remanding this matter for more evidentiary or procedural 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims." Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Factual Background and Analysis

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 
3.6 (2004).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval, or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Active service 
will be the period certified by the service department.  38 
C.F.R. § 3.203.

The law governing VA also provides:

Any person who served during World War I or 
World War II as a member of any armed force 
of the Government of Czechoslovakia or 
Poland and participate while so serving in 
armed conflict with an enemy of the United 
States for at least ten years shall, by 
virtue of such service, and upon 
satisfactory evidence thereof, be entitled 
to hospital and domiciliary care and 
medical services within the United States 
under chapter 17 of this title to the same 
extent as if such service had been 
performed in the Armed Forces of the United 
States unless such person is entitled to, 
or would, upon application thereof, be 
entitled to, payment for equivalent care 
and services under a program established by 
the foreign government concerned for 
persons who served in its armed forces in 
World War I or World War II.

38 U.S.C.A. § 109(c)(1) (West 2002).

As evidence in support of his claim, the claimant has 
submitted a Certificate verifying his participation with the 
Polish Home Army from March 1940 to January 1945.  He also 
submitted copies of particular provisions of the United 
States Code, a copy of a Polish Army document, and an 
article on the rights of Polish and Czech veterans in the 
United States.  Also of record are the veteran's VA 
outpatient treatment records showing he has sought medical 
care at VA since December 1999.

The Board points out that the appellant has not submitted 
evidence to show that he was a member of the United States 
Armed Forces.  Nor has he averred that he has so served.  
Instead, he contends that, as a member of the Poland Home 
Army, he has a right to VA service-connected disability 
compensation, or non-service-connected disability pension 
benefits.

However, the law clearly states that only veterans of the 
United States Armed Forces are eligible for such benefits.  
To members of the armed forces of Poland during World War 
II, VA may provide benefits with regard to hospital and 
domiciliary care and medical service, of which it appears 
the veteran has availed himself, but not with regard to 
compensation or pension benefits.


Thus, the appellant's documented service in the Polish Army 
cannot constitute active military, naval, or air service for 
purposes of establishing entitlement to VA compensation or 
pension.  38 U.S.C.A. §§ 101, 109(c)(1); 38 C.F.R. §§ 3.1, 
3.6.  Thus, the appellant has no basic eligibility for such 
benefits.  For this reason, the claim of entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, supra.


ORDER

Basic eligibility for VA compensation or pension benefits is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


